Case: 7:15-cr-00010-DCR-CJS Doc #: 83 Filed: 08/03/20 Page: 1 of 2 - Page ID#: 869




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                    (at Pikeville)

  UNITED STATES OF AMERICA,                      )
                                                 )
           Plaintiff,                            )      Criminal Action No. 7: 15-010-DCR
                                                 )
  V.                                             )
                                                 )
  ROY DEAN PRATT,                                )        MEMORANDUM ORDER
                                                 )
           Defendant.                            )

                                    ***    ***   ***    ***

       Defendant Roy Dean Pratt has filed a motion requesting appointment of counsel for the

purposes of: (1) seeking compassionate release; and (2) enforcement of sentencing conditions

regarding placement at a medical facility. [Record No. 82] He does not seek affirmative relief

on either ground.

       Pratt is not constitutionally or statutorily entitled to counsel in a proceeding involving

a claim under 18 U.S.C. § 3582, the statute that includes the applicable compassionate release

provisions. See United States v. Clark, No. 6: 07-013-DCR, 2019 WL 7161209, at *2 (E.D.

Ky. Feb. 14, 2019) (citing United States v. Webb, 565 F.3d 789 (11th Cir. 2009) (collecting

cases)).   Instead, the decision to appoint counsel is within the Court’s discretion, but

appointment of counsel is unnecessary where the issues raised in a § 3582 motion “are

straightforward and resolvable upon review of the record.” Id. Here, the issues will be

straightforward and resolvable upon review of the present record and any supporting

documentation submitted by the defendant because Pratt indicates that his claim will be based




                                              -1-
Case: 7:15-cr-00010-DCR-CJS Doc #: 83 Filed: 08/03/20 Page: 2 of 2 - Page ID#: 870




on health problems and COVID-19. [Record No. 82] Thus, the Court will decline to appoint

counsel for the purposes of filing a compassionate release motion.

       Additionally, the Court will not appoint counsel for Pratt to attempt to litigate his

placement at certain Bureau of Prisons (“BOP”) facilities. The Court committed the defendant

to the custody of the BOP when it sentenced him in March 2016. [Record No. 39] The BOP

maintains the authority to designate his place of imprisonment, and this decision accounts for

medical needs. 18 U.S.C. § 3621(b). Moreover, “a designation of a place of imprisonment . .

. is not reviewable by any court.” Id. Because Pratt cannot challenge his placement in this

Court, appointment of counsel to litigate this issue would be futile.

       Accordingly, it is hereby

       ORDERED that Defendant Roy Dean Pratt’s motion seeking appointment of counsel

[Record No. 82] is DENIED.

       Dated: August 3, 2020.




                                              -2-
